EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1, 3-4, 8-11 and 13 appear to define over the available prior art and therefore allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “wherein each insert piece of the plurality of insert pieces comprises an arcuate rectangle configured to matingly engage with each of two pockets adjacent thereto; wherein each pocket of the two pockets is a hollow interior of an arcuate rectangle portion of a pocket piece of the plurality of pocket pieces; wherein an arcuate rectangle portion of a selection of pocket pieces of the plurality of pocket pieces is attached to a circular sector portion on a lower edge thereof.” in combination as claimed in claim 1 and “wherein each insert piece of the plurality of insert pieces is an arcuate rectangle configured to matingly engage with each of two pockets adjacent thereto; wherein each pocket of the two pockets is a hollow interior of an arcuate rectangle portion of a pocket piece of the plurality of pocket pieces; wherein an arcuate rectangle portion of a selection of pocket pieces of the plurality of pocket pieces is attached to a circular sector portion on a lower edge thereof” in combination as claimed in claim 11 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Kmieliauskas (U.S. Patent 2,546,452) discloses a vertically telescopic sidewall 11/12/13, comprising a plurality of sections 11/12/13 forming a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735